GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                          United States District Court
                                                       SOUTHERN DISTRICT OF GEORGIA
                                                            SAVANNAH DIVISION

               UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                   V.

                        Marauail Mitchell
                                                                                   Case Number:                4:19CR00034-1

                                                                                   USM Number:                 22972-021




                                                                                   Charles V. Loncon
                                                                                   Defendant's Attorney
THE DEFENDANT:

El pleaded guilty to Count                  1

n pleaded nolo contendere to Count(s)                          which was accepted by the court.

□ was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                    Nature of Offense                                                                 Offense Ended          Count


18 U,S.C.§ 922(g)(1),                                                                                               September 2, 2018          I
                                        Possession of a fi rearm and ammunition by a prohibited person
18 U.S.C.§ 924(a)(2)

      The defendant is sentenced as provided in pages 2 through                1       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
□ Count(s)                                      □ is □ are dismissed □ as to this defendant on the motion of the United States.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment arc fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              May 28,2019
                                                                              Date of Imposilion of Judgment




                 o
                 CO
                                                                              Signature of Judge

                 CO
          S3
    iC — rs:     Q-                                                           William T. Moore, Jr.
    U..
                                                                              Judge, U.S. District Court
                 cc
                 cv                                                           Name and Title of Judge

                 •«:
                 ac

                                                                              Date
                 era
